SUPPLEMENT DATED DECEMBER 10, 2014 TO THE PROSPECTUS AND STATEMENT OF ADDITIONAL INFORMATION (“SAI”) DATED NOVEMBER 10, 2014 FOR THE 1 A (SBFAX), C (SFSLX), I (LMRIX) 1 A (SSIAX), B (SESIX), C (SESLX), I (LMRNX) 1-FREE INCOME FUND A (LMMDX), C (LMMCX), I (LMMIX) (each a “Fund” and collectively, the “Funds”) Please note that the Funds’ website is not currently operational.In order to receive any information that would be found through the Funds’ website, please contact the Funds toll-free at 1-844-828-1919. Please retain this Supplement with your Prospectus and Statement of Additional Information. SUPPLEMENT DATED DECEMBER 10, 2014 TO THE PROSPECTUS AND STATEMENT OF ADDITIONAL INFORMATION (“SAI”) DATED NOVEMBER 10, 2014 FOR THE 1 (the “Fund”) Please note that the Fund’s website is not currently operational.In order to receive any information that would be found through the Fund’s website, please contact the Fund toll-free at 1-844-828-1919. Please retain this Supplement with your Prospectus and Statement of Additional Information.
